DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues (1) Brufau Redondo does not disclose, teach, or suggest an uncured composite stringer having a cross-sectional profile shape and (2) Brufau Redondo does not disclose, teach, or suggest a support mandrel. 

Applicant argues the stack of composite material 3 of Brufau Redondo does not have a cross-sectional profile shape nor define a cavity and there is no structure between the stack of composite material 3 and the mandrel 2. Accordingly, Brufau Redondo fails to disclose, teach, or suggest "an uncured composite stringer having a cross-sectional profile shape," much less "a flexible stringer assembly to support the profile shape of the uncured composite stringer. 

Examiner concurs the composite stack of Brufau Redondo is a flat stack of composite material without a cross-sectional profile shape until it is finished processing and the flat stack of composite material 3 is pressed directly against the mandrel. 
The claimed uncured composite stringer is a material worked upon by the claimed apparatus and, therefore, is not a structure of the apparatus. Therefore, limitations related to the cavity defined by the uncured composite stringer does not carry patentable weight in the apparatus claims. 
	 
	While Brufau Redondo does not teach the support mandrel is placed within a cavity defined by the uncured composite stringer to support the profile shape of the uncured composite stringer, expressions relating the apparatus to contents thereof during an intended operation do not carry patentable weight in apparatus claims.  Brufau Redondo teaches a support mandrel used for pressing the composite material against the contoured mandrel (Figure 25, item 4a-4d and Figure 29), wherein the support mandrel is shaped to fit within cavities formed in the composite stringer during shaping. Given that the support mandrel of Brufau Redondo is identical to the claimed support mandrel, the support mandrel of Brufau Redondo would be capable of supporting a profile shape of an uncured composite stringer. 

Applicant argues (3) Brufau Redondo does not disclose, teach, or suggest guide rails.

Examiner thanks Applicant for pointing out the erroneous reference made to 9a  in the Office action to show the guide rail. The reference number has been corrected. 
Brufau Redondo teaches a guide rail (Figure 18 and 22, item 25) which serves to secure a laminar bland and thermal blanket to the side contoured mandrel (Col 19, Ln 18-22). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028). 
Regarding claim 1, Brufau Redondo teaches a system for shaping laminar composite material (Figure 13), comprising: 
a flexible stringer assembly to support an uncured composite stringer  (Col 5, Ln 52-63 and Col 7, Ln39-63);
a contoured mandrel to contour the uncured composite into a highly contoured shape (Figure 19 and 20, Col 8, Ln 3-12),
wherein the contoured mandrel comprises a curvature (Figure 19 and 20), 
wherein the contoured mandrel comprises one or more guide rails to guide the flexible stringer assembly along the contoured mandrel (Figure 17 and 22, items 25 and Col 19, Ln 18-22); 
a support mandrel placed within a cavity defined by the uncured composite stringer shaped on the contoured mandrel (Figure 25, item 4a-4d and Figure 29); 
wherein the uncured composite stringer is re-formed into a highly contoured shape by disposing the uncured composite onto the contoured mandrel (Col 3, Ln 25-31).

Brufau Redondo teaches the flexible stringer assembly comprises a vacuum bag and auxiliary elements necessary for generating the vacuum, such as an absorption or aeration fabric for being able to extract the air in the entire closed volume (Brufau Redondo, Col 6, Ln 28-46) and a support mandrel configured to support the uncured composite stringer and a support mandrel configured to support the uncured composite stringer and placed on the flexible caul (Brufau Redondo, Figure 4 and Col 5, Ln 52-63 and Col 7, Ln39-63).

While Brufau Redondo does not explicitly teach the contoured mandrel has a curvature with a radius of 100 inches or less, a mere modification in the size of the prior art of the contoured mandrel of Brufau Redondo is within the skills of one of ordinary skill in the art at the time of the effective filing date of the invention. 

Brufau Redondo does not explicitly teach the flexible stringer assembly comprises a flexible caul having one or more exterior edges configured to fit within and slide along the one or more guide rails of the contoured mandrel. 

McCarville teaches a system for producing stringers (Col 1, Ln 15-25) utilizing a flexible stringer assembly (Figure 22) disposed on a mold, wherein the flexible stringer assembly comprises an outer chord  (i.e., flexible caul) (38, Figure 18 and 22).

Both Brufau Redondo and McCarville teaches shaping prepregs. It would have been obvious to one of ordinary skill in the art to substitute the auxiliary elements of Brufau Redondo with the flexible stringer assembly of McCarville, a functionally equivalent assembly of composite material, vacuum bag, and breather fabric for producing a stringer. 

Regarding claim 5, Brufau Redondo in view of McCarville teaches the system as applied to claim 1, further comprising a heating source to heat the flexible stringer assembly (Brufau Redondo, Figure 5 and 20, item 2b). 

Regarding claim 7, Brufau Redondo in view of McCarville teaches the system as applied to claim 1, wherein the stack of composite material within the flexible stringer assembly has a curing temperature of 180 degrees Celsius and, therefore, is able to withstand temperatures of approximately 140° F without melting (Brufau Redondo, Col 16, Ln 30-35). 

Regarding claim 8, Brufau Redondo in view of McCarville teaches the apparatus as applied to claim 1, wherein the flexible stringer assembly comprises a vacuum bag and auxiliary elements necessary for generating the vacuum, such as an absorption or aeration fabric for being able to extract the air in the entire closed volume (Brufau Redondo, Col 6, Ln 28-46) and a support mandrel configured to support the uncured composite stringer and a support mandrel configured to support the uncured composite stringer and placed on the flexible caul (Brufau Redondo, Figure 4 and Col 5, Ln 52-63 and Col 7, Ln39-63).

 Brufau Redondo does not explicitly teach: 
a stabilization mesh placed over the uncured composite stringer; 
a flexible caul cover placed over the stabilization mesh and  the uncured composite stringer; and 
a vacuum bag, 
wherein the flexible caul cover and the support mandrel are configured to support a shape of the uncured composite stringer as it slides along the contoured mandrel. 

McCarville teaches a system for producing stringers (Col 1, Ln 15-25) utilizing a flexible stringer assembly (Figure 22) disposed on a mold, wherein the flexible stringer assembly comprises:
an outer chord  (i.e., flexible caul) (38, Figure 18 and 22);
a support mandrel (106);
a breather (i.e., a stabilization mesh) (118, column 7, lines 1-3);
a vacuum bag (132, column 7, lines 14-18);
a caul plate (i.e., a caul cover) (139, column 8, lines 2-10, Figure 18 and 22), wherein the caul plate is placed over the outer chord in order to assist in compacting the stringer (Column 7, Lines 34-40), 
wherein the flexible caul is capable of sliding along the contoured mandrel and wherein the flexible caul cover and support mandrel are capable of supporting the shape of the uncured composite stringer along the contoured mandrel.

Both Brufau Redondo and McCarville teaches shaping prepregs. It would have been obvious to one of ordinary skill in the art to substitute the vacuum bag, stringer composite, aeration fabric, and other auxiliary elements of Brufau Redondo in view of McCarville with the flexible stringer assembly of McCarville, a functionally equivalent assembly of composite material, vacuum bag, and breather fabric for producing a stringer. 

Regarding claim 13, Brufau Redondo in view of McCarville teaches the system as applied to claim 8, wherein the vacuum bag is configured to apply a compaction force to the flexible stringer assembly (McCarville, Column 8, Lines 2-10). 
While Brufau Redondo in view of McCarville does not explicitly teach stabilizing the uncured composite stringer and to help ensure that the flexible caul cover deforms in conjunction with the stabilization mesh as the flexible stringer assembly slides along the contoured mandrel, given that the vacuum bag of Brufau Redondo in view of McCarville is identical to the instant vacuum bag, the vacuum bag of Brufau Redondo in view of McCarville would be capable of applying compaction force to the flexible stringer assembly such to stabilize the uncured composite stringer and to help ensure that the flexible caul cover deforms in conjunction with the stabilization mesh as the flexible stringer assembly slides along the contoured mandrel.

Claim 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028), as applied to claim 1, in further view of Brussel (PG-PUB 2005/0042319) and Oguri (PG-PUB 2019/0127151). 
Regarding claim 2 and 3, Brufau Redondo in view of McCarville teaches the system as applied to claim 1, wherein the stack are provided by winding devices (Brufau Redondo, Figure 12 and Figure 17, item 11). 
Brufau Redondo in view of McCarville does not explicitly teach a feeding chute to facilitate loading of the flexible stringer assembly onto the contoured mandrel, wherein the feeding chute comprises one or more feeding chute guide rails, wherein the one or more exterior edges are configured to fit within and slide along the one of more feeding chute guide rails to support the flexible stringer assembly and to guide the flexible stringer assembly onto the contoured mandrel.
	Brussel teaches an apparatus for picking up a plastic product [0023], comprising:  one or more resilient carrier plates setting themselves resiliently on the longitudinal margins of the conveyor belt [0018] and a cross rail on which the carrier plates are adapted to be driven toward a longitudinal central axis (Figure 1-2, item 13, [0026]). Brussel teaches the exterior edge fit within and slide along the two cross drives (Figure 2). 
Both Brufau Redondo and Brussel teach transporting plastic materials. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the winding device for supplying the stack of composite material of Brufau Redondo in view of McCarville with the conveyor of Brussel, a functionally equivalent mechanism of transporting a plastic article for molding. 

Oguri teaches a conveyor belt for conveying sheet bundles, comprising guide plates disposed on both sides of the conveyor belt to align the sheet [0050]-[0051], [0053], [0061].
It would have been obvious to one of ordinary skill in the art to improve the apparatus of Brussel with guide plates on both sides of the conveyor to ensure the plastic articles transported on the conveyor are aligned, as taught by Oguri. 

Regarding claim 6, Brufau Redondo in view of McCarville, Brussel, and Oguri teaches the system as applied to claim 3, further comprising a heating source in the mandrel to heat the flexible stringer assembly (Brufau Redondo, Figure 5 and 20, item 2b). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028), Brussel (PG-PUB 2005/0042319) and Oguri (PG-PUB 2019/0127151), as applied to claim 2, with evidenced provided by “The Properties and Advantages of PTFE” (07/19/2016). 
Regarding claim 4, Brufau Redondo in view of McCarville, Brussel, and Oguri teaches the system as applied to claim 2, wherein the conveyor belt has a Teflon coating (Brussel, [0020]), which has a melting temperature higher than 140°F, as evidenced by “The Properties and Advantages of PTFE.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028), as applied to claim 1, in further view of “Vacuum Veneering: Tips, Tricks, and More” (Available 04/26/2016).
Regarding claim 9, Brufau Redondo in view of McCarville teaches the system as applied to claim 8. 
Brufau Redondo in view of McCarville does not teach the stabilization mesh is configured to imprint a mesh pattern uniformly over outer surfaces of the uncured composite stringer when a vacuum and heat is applied to the flexible stringer assembly
 “Vacuum Veneering: Tips, Tricks, and More” teaches a breather mesh used in a vacuum bag to allow air to flow away from project being pressed and towards the vacuum port or bag stem and evenly distribute the vacuum (Uppermost Figure and Page 1, Figures on Pages 2 and 3). “Vacuum Veneering: Tips, Tricks, and More” teaches breather mesh may leave small impressions in softer woods.  
Both Brufau Redondo in view of McCarville and “Vacuum Veneering: Tips, Tricks, and More” both teach a breather mesh. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the breather of Brufau Redondo in view of McCarville with the breather mesh of “Vacuum Veneering: Tips, Tricks, and More,” a functionally equivalent and interchangeable breather fabric.

Claim 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028), as applied to claim 8, in further view of Stewart (PG-PUB 2014/0314996). 
Regarding claim 10-12, Brufau Redondo in view of McCarville teaches the system as applied to claim 8. 
Brufau Redondo in view of McCarville does not teach the flexible caul is configured to re-shape according to changes in size or shape of the uncured composite stringer, wherein the flexible caul cover is configured to deform in conjunction with the stabilization mesh, wherein the flexible caul cover comprises a plurality of slits configured to accommodate changes to the shape of the uncured composite stringer. 
	Stewart teaches a process of compacting uncured composite members on a contoured mandrel surface utilizing a compactor that a compactor 44 may be used to assist in transporting, placing, forming and compacting the uncured stringer 30, wherein the compactor 44 is generally semi-rigid, with a degree of flexibility that allows it to flex and conform to contoured tool surfaces 66 during placement and compaction of the stringer 30 [0036].  Stewart teaches the compactor 44 broadly comprises a hat section 46, a flange section 52 and end walls 48 defining a generally open interior space 58, wherein the hat section 46 includes a plurality of longitudinally spaced, transversely extending slits or kerfs 54 which provide the compactor 44 with flexibility, and allow air to be drawn into the open interior space 58 [0037].
	Both Brufau Redondo and Stewart teach a process of shaping uncured composite stringer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the caul plate of Brufau Redondo in view of McCarville with the compactor of Stewart, a functionally equivalent structure used for compacting an uncured stringer. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745